Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The Drawings filed 2/25/2021 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the organic amine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (RSC Adv., 2013, 3, 15169–15177).
Regarding claim 1, Kim discloses a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials (copper nanoparticles), comprising subjecting the metallic copper-containing materials (copper nanoparticles) and a stabilizer (formic acid) to a sealing and pressurizing reaction (under a N2 atmosphere) in the presence of a polar solvent (acetonitrile), wherein the stabilizer is a compound cable of providing a formate (copper formate) so that the formate is adsorbed on the surfaces of the metallic copper-containing materials (a conformal passivation coating of copper formate on the outside of copper nanoparticles).  See Experimental section and Conclusions.  
Regarding claim 10, Kim discloses the metallic copper-containing materials are pure copper materials that are copper powder (nanoparticles). See page 15176, Conclusions.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (RSC Adv., 2013, 3, 15169–15177).
Regarding claim 3, Kim discloses a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials as described above and is incorporated herein by reference.  Kim discloses the stabilizer is formic acid (Experimental section) but does not disclose the claimed mass ratio of the stabilizer to the metallic copper-containing materials.  Kim, however, discloses that lowering the reaction concentration reduced the particle size (page 15170).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to modify the reaction concentration to arrive at the claimed ratio and with a reasonable expectation of success for obtaining copper nanoparticles of desired particle size.
Regarding claim 4, Kim discloses the formate is copper formate (page 15176, Conclusions).
Regarding claim 9, Kim does not disclose the condition for the sealing and pressurizing reaction.  However, reaction parameters are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 10, Kim discloses the metallic copper-containing materials are pure copper materials and the method can be easily extended to oxidation resistive core–shell nanowires. See page 15176, Conclusions.  Therefore, based upon the disclosure of Kim, one skilled in the art would carry out the method for anti-corrosion of copper nanowires unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (RSC Adv., 2013, 3, 15169–15177) in view of Radzewich et al. (US2009/0068846).
Kim discloses a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials as described above and is incorporated herein by reference.  Kim does not disclose subjecting the copper-containing materials to an additive, which is an organic amine.  Radzewich discloses using an organic amine for copper passivation (para 0046).  The organic amine can be present in an about from about 1 to about 50 percent by weight (para 0049).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to modify the method of Kim to add the organic amine to the reaction solution with a reasonable expectation of success of protecting the copper nanoparticles surface from corrosion and unwanted etching.
Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Journal of Materials Science: Materials in Electronics · December 2016) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177).
Regarding claim 1, Liu discloses a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials (copper nanoparticles), comprising subjecting the metallic copper-containing materials (copper nanoparticles) and a stabilizer (formic acid) in the presence of a polar solvent (ethanol), wherein the stabilizer is a compound cable of providing a formate (copper formate) so that the formate is adsorbed on the surfaces of the metallic copper-containing materials (formate attached to the Cu NPs surface).  See 3.2 Surface chemical composition analysis.  Liu does not disclose the method is carried out in a sealing and pressurizing reaction. However, the reaction can be done in a sealing and pressurizing reactor (under a N2 atmosphere) as suggested by Kim.  Therefore, it would have been obvious to one of an ordinary skill in the art to carry out the method of Liu in a sealing and pressurizing reactor with a reasonable expectation of success for obtaining copper nanoparticles with formate attached to the Cu NP surface to prevent the oxidation.

Regarding claim 4, Liu discloses the formate is copper formate (See 3.3 Thermal analysis of Cu NPs).
Regarding claims 5 and 6, Liu discloses the polar solvent is a monohydric alcohol (ethanol, see 2.3 Formic acid pretreatment and preparation of conductive ink)
Regarding claim 9, Liu and Kim do not disclose the condition for the sealing and pressurizing reaction.  However, reaction parameters are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 10, Liu discloses the metallic copper-containing materials are pure copper materials and the metallic copper-containing materials are copper powder (copper nanoparticles). See 2.3 Formic acid pretreatment and preparation of conductive ink.
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (RSC Adv., 2013, 3, 15169–15177) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177) as applied above, further in view of Radzewich et al. (US2009/0068846).
Liu in view of Kim discloses a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials as described above and is incorporated herein by reference.  Kim does not disclose subjecting the copper-containing materials to an additive, which is an organic amine.  Radzewich discloses using an organic amine for copper passivation (para 0046).  The organic amine can be present in an about from about 1 to about 50 percent by weight (para 0049).  It would have been .
Claims 1-6, 9 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177).  The machine translation of CN101274367A is relied upon for the rejection purposes.
Regarding claims 1, 4 and 10, Li discloses a method for anti-corrosion treatment (o improve the oxidation resistance) of metallic copper-containing materials (copper powder), comprising subjecting the metallic copper-containing materials (copper powder) and a stabilizer (organic acid =formic acid) to a sealing and pressurizing reaction (protective atmosphere, para 0023) in the presence of a polar solvent (aqueous solution of glycerol, para 0039).  Li does not disclose the stabilizer (formic acid) is a compound cable of providing a formate (copper formate) so that the formate is adsorbed on the surfaces of the metallic copper-containing materials.  However, formic acid can react with CuO or Cu(OH)2, present on the surface of the copper-containing materials to form copper formate (See Kim, page 15170).  Therefore, the formic acid in the treatment of Li should form a formate that is adsorbed on the surfaces of the metallic copper-containing materials.
Regarding claim 2, Li discloses the method comprising mixing the metallic copper-containing materials with the polar solvent, adding the stabilizer and optional the additive (dispersant and/or reducing agent), then conducting the sealing and pressurizing reaction, and then performing liquid-solid separation, washing and drying (para 0016).
Regarding claim 3, Li discloses the mass ratio of the stabilizer to the metallic copper-containing materials is 10:1 to 1:10 (para 0022).
Regarding claims 5 and 6, Li discloses the polar solvent is water and a polyhydric alcohol (aqueous solution of glycerol, para 0039).

Regarding claim 10, Kim discloses the metallic copper-containing materials are pure copper materials and the method can be easily extended to oxidation resistive core–shell nanowires. See page 15176, Conclusions.  Therefore, based upon the disclosure of Kim and Li, one skilled in the art would carry out the method of Li for anti-corrosion of copper nanowires unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Regarding claim 11, Li discloses the method for anti-corrosion treatment comprises the following steps: 1) adding the copper nanowire into a dispersant and a polar organic solvent and/or water (aqueous solution containing glycerol), and mixing to obtain a copper nanowire dispersion solution; adding the stabilizer (formic acid) into the copper nanowire dispersion solution obtained in the Step 1), and mixing to obtain a mixed solution; placing the mixed solution into a pressurized and heated sealing system for a sealing reaction; and then performing liquid-solid separation, and washing (para 0016 and 0039).  The method of Li differs from the claimed in order of mixing ingredients and cooling before performing liquid-solid separation.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and reaction parameters such as temperatures and times are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.04 and 2144.05.
Regarding claim 12, Kim discloses the copper nanoparticles having a diameter of about 80 nm (Fig. 1).  An ordinary skill in the art would expect the copper wires would have a similar diameter of about 80nm.

Regarding claims 14-18, Li discloses it is known to first removes organic matter on the surface of copper powder by a conventional method, and then removes the copper oxide film with acid (pickling) to clean it (para 0013).  Kim discloses washing the copper nanoparticles after treatment with ethanol (page 15176, Experimental section).  Based upon the disclosure of Kim and Li, one skilled in the art would carry out the method of Li for anti-corrosion of copper nanowires to include the steps of cleaning the copper wires prior to treatment to remove organic matter and washing the copper wires after treatment to remove residues and impurities as well as rinsing and drying between steps, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  In addition, reaction parameters such as temperatures and times are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177) as applied above, further in view of Radzewich et al. (US2009/0068846).
Li in view of Kim discloses a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials as described above and is incorporated herein by reference.  Kim does not disclose subjecting the copper-containing materials to an additive, which is an organic amine.  Radzewich discloses using an organic amine for copper passivation (para 0046).  The organic amine can be present in an about from about 1 to about 50 percent by weight (para 0049).  It would have been .
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Kim et al. (RSC Adv., 2013, 3, 15169–15177) as applied above, further in view of Dong et al. (CN105369271A).  The machine translations of CN101274367A and CN105369271A are relied upon for the rejection purposes. 
Li and Kim disclose a method for anti-corrosion treatment (resists oxidation) of metallic copper-containing materials as described above and is incorporated herein by reference.  Dong discloses a metal surface treatment method comprising degreasing to remove an organic matter from the metal; acid pickling; water rinsing; and drying (para 0011-15).  Kim discloses using ethanol to wash the copper nanoparticles prior to treatment (page 15176, Experimental section).  Dong discloses using sulfuric acid in pickling solution (para 0027).  Even though the references do not disclose the method can be applied to a copper-alloy.  However, since the method provides oxidation resistance to copper, based upon the disclosure of Kim and Li, one skilled in the art would carry out the method of Li for anti-corrosion of copper alloys, including copper-nickel alloys, copper-zinc alloys and copper-tin alloys, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  In addition, reaction parameters such as concentrations and times are recognized in the art to be result-effective variables. Thus, the concentrations and temperatures are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
10/23/2021